Broyles, J.
The two real questions in this ease are: (1) Was the contract of insurance sued upon procured by the sister (who was also the beneficiary) of the insured, under such circumstances as to make it a wagering contract, or was the policy taken out by the insured himself? (2) Did the insured, at the time of the issuance of the policy, make to the insurance company any material false and fraudulent representations as to the present and previous state of his health? These questions of fact, with appropriate instructions thereon, were properly submitted to the jury, and there was evidence to sustain their finding.
No material error of law appears, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Riissell, G. J., absent.